DETAILED ACTION
Notice of AIA  Status
The present application, filed on 02/26/2018, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Objection to abstract has been withdrawn after the amendment.
Objection to disclosure for missing labels in figure 1 has been withdrawn after consideration of applicant’s remarks.
Objection to minor informalities in claims 1 and 15 has been withdrawn after consideration of applicant’s remarks.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Great Britain on 02/26/2018.  It is noted, however, that applicant has not filed a certified copy of the 1803046.0 application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign 
Applicant has referred to Application Data Sheet submitted on 02/26/2019 containing Access Code F33B for retrieval of priority document.
	A Failure Status Report was provided on 07/31/2019 about failure to retrieve the foreign application. 
“ Applicants are encouraged to check the Patent Application and Information Retrieval (PAIR) to determine whether the foreign priority application has been successfully retrieved”; See MPEP 215.01.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In Claim 1: ‘A controller for vehicle’ does not have a limitation that may recite a structure.
Controller is illustrated to contain a processor and a memory device in figure 1 as recited in detailed description page 13 paragraph 3. Therefore the ‘controller’ is interpreted as an ‘Electronic Control Unit (ECU)’ by the examiner. 
	‘Traction availability module’ and ‘Traction determination module’ are interpreted as one program in ECU to perform the function. This is illustrated in figure 2(object 51) and page 16 line 29 of specification.
‘Torque split module’ is interpreted as a program in ECU to perform torque assignment operation between front and rear axle as illustrated in figures 3 and 4 and explained in page 11 lines 3-5 of specification.
	‘Torque shaping module’ is interpreted as a program in the ECU to perform the recited function in the claim. This is shown in figure 2(object 24) and disclosed in page 21 line 1.
	In Claim 3: “a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle” is not disclosed in specification. Page 5 line 16 recites “controller comprises means to receive at least one vehicle dynamics signal”. Therefore this module is interpreted as a program.
	In Claim 4: “module configured to receive at least one NVH signal” is not disclosed in specification.  Page 5 line 28 recites “controller comprises means to receive at least one NVH signal”. Therefore it is interpreted as a program.
	Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication No. 20190193577) in view of Ewin (Traction Control for Electric Vehicles with Independently Driven Wheels, University of Oxford 2016).


For Claim 1, Kaneko teaches: A controller for a vehicle with a front and rear axle, each axle being provided with at least two wheels and at least first and second propulsion units (Fig. 1, [0018], ], disclosing front 6FL-6FR and rear axles 6RL-6RR, wheels 2FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17), wherein the controller is configured to control the at least first and second propulsion units to generate a combined torque with reference to a total requested torque [0019], disclosing the vehicle controller calculates requested torque for both the front motor and rear motor, and also a requested distribution between said front and rear wheels), the controller comprising: 
a traction availability module configured to receive one or more traction signals indicating available traction at at least one wheel ([0024], disclosing controlling slip to maintain traction by calculating road friction); 
a torque split module configured to determine a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque, and to determine a proposed torque to be generated by each of the at 15least first and second propulsion units in dependence on the proposed distribution of torque ([0019], disclosing distribution of total torque between front and rear propulsion units); 
 and a torque shaping module configured to compare the traction torque range determined for each propulsion unit for which a traction torque range has been determined and the proposed torque for that propulsion unit([0021-0022], disclosing torque shaping to avoid fluctuations), 
and to generate at least one torque control signal for controlling at least one of the at least first and second propulsion units, wherein the at least one torque control signal is a signal to the propulsion unit to generate the proposed torque for that propulsion unit if the proposed torque for that propulsion unit is within the traction torque range for that propulsion unit([0025], disclosing the traction of front and rear axles is calculated independently based on road traction and therefore their torque control signal will be independent).  

Kaneko does not teach: a traction determination module configured to determine a traction torque range 10defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals
Ewin teaches: a traction determination module configured to determine a traction torque range 10defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals(Equation 3.8 and Figure 3.1, disclosing controller’s ability to define a min-max range); 
Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a module configured to determine a traction torque range 10defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals as taught by Ewin to maintain traction in the wheels.



For Claim 2, Kaneko does not teach: The controller according to claim 1, wherein the at least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit

Ewin teaches: The controller according to claim 1, wherein the at least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit(Equation 3.8 and Figure 301, disclosing assigning torque to a wheel if desired torque is outside min/max bounds)
Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko at have least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit as taught by Ewin to keep each wheel within allowed traction bounds.


For Claim 3, Kaneko teaches: the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal([0031], disclosing command torque range is based on traction information received from wheel(s)) .

Kaneko does not teach: The controller according to claim 1, wherein the controller further comprises: a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; 

and wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal.  

Ewin teaches: The controller according to claim 1, wherein the controller further comprises: a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle (Chapter 5.4.1, disclosing importance of factoring in vehicle dynamics information for traction torque calculation); 

Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle and traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal as taught by Ewin to enhance safety and improve performance (Chapter 1 Paragraph 2, disclosing benefits of weighing dynamics to avoid accidents)

For Claim 4, Kaneko teaches: the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the traction signals([0024]; disclosing usage of traction information to generate torque command)

Kaneko does not teach: The controller according to claim 1, wherein the controller further comprises: a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle; 
and wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals.  

Ewin teaches : a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle (Chapter 7, disclosing importance of observing noise with chassis accelerometers);  
and wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signal ([2.6  2(d)], disclosing consuming harshness information for Torque Estimation Control).

Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle; and wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals as taught by Ewin to enhance safety and improve performance (Chapter 1 Paragraph 2, disclosing benefits of weighing dynamics to avoid accidents).

For Claim 5, Kaneko does not teach: The controller according to claim 3, wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals.  

Ewin teaches: Utilizing vehicle dynamic signals to determine traction torque (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal).

As the objective of Kaneko is to maintain traction of moving vehicle, the traction signal from the wheel(s) will be most important in calculation of torque. Other vehicle dynamic signals may lead to torque calculation value that (if provided to wheel(s)) may cause loss of traction, the traction signal has to win arbitration from other signals. As Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include The controller according to claim 3, wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals to improve safety and performance of vehicle (Chapter 2 Paragraph 2).

For Claim 6, Kaneko does not teach: The controller according to claim 4, wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals when present, the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the NVH signals, and the at least one of the vehicle dynamics signals when present has greater influence in the determination of the traction torque range than the at least one of the NVH signals.

Ewin teaches: Utilizing vehicle dynamics signals to determine torque range. (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal).  
The objective of Kaneko’s and Ewin’s inventions is to develop a torque control system for vehicle that maintains traction in any and all conditions. It is obvious that the tire traction signal will have more weight in determining the torque to be provided. The vehicle dynamics signals also have more weight in torque determination compared to NVH signals because rice quality can be sacrificed in order to achieve stability vs vice versa.  


For Claim 13, Kaneko teaches; A system comprising the controller of claim 1 for a vehicle with a front and rear axle, each axle being provided with at least two wheels (Fig. 1, [0018], disclosing front and rear axles 6RL-6FL, wheels 2RL-FL and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17), 

and at least first and second propulsion units, the controller being adapted to control the at least first and second propulsion units to generate a combined torque with reference to a total requested torque([0019], disclosing torque distribution between front and rear axles).  

For Claim 14, Kaneko teaches: A vehicle comprising the controller according to claim 1 (Fig. 1, [0018], disclosing front 6FL-6FR and rear axles 6RL-6RR, wheels 2,FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17).  

For Claim 15, Kaneko teaches: A method for controlling at least first and second propulsion units of a vehicle with a front and rear axle, each axle being provided with at least two wheels (Fig. 1, [0018], ], disclosing front 6FL-6FR and rear axles 6RL-6RR, wheels 2FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17),the at least first 30and second control units being suitable to generate a combined torque with reference to a total requested torque, the method comprising([0019], disclosing ability to calculate torque for both axles independently and drive the propulsion motors):

receiving at least one traction signal indicating available traction at at least one wheel ([0026], disclosing input of wheel traction data of each wheel);
determining a proposed distribution of torque between each of the at least first and 5second propulsion units with reference to the total requested torque([0019], disclosing that driver requested torque is distributed between front and rear axle torque values);
determining a proposed torque to be generated by each of the at least first and second propulsion units in dependence on the proposed distribution of torque ([0019], disclosing calculation of torque for front and rear motors (propulsion units));
10generating at least one torque control signal for controlling at least one of the at least first and second propulsion units ([0019], disclosing the power supplied to the motors to generate required torque)
wherein the at least one torque control signal is a signal to the propulsion unit to generate the proposed torque for that propulsion unit if the proposed torque for that propulsion unit is within the traction torque range for that propulsion unit ([0019], disclosing torque to each motor is calculated based on available traction such that it is within allowed limit).
Kaneko does not teach: determining a traction torque range defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on at least one of the traction signals([0025], disclosing torque limits to maintain traction);
Ewin teaches: determining a traction torque range defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on at least one of the traction signals (Equation 3.8 and Figure 3.1, disclosing controller’s ability to define a min-max range).
Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include determining a traction torque range defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on at least one of the traction signals as taught by Ewin to maintain traction in the wheels.

For Claim 16, Kaneko does not teach: The method according to claim 15, wherein the at least one torque control signal is a signal to the propulsion unit to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit.
Ewin teaches: : The method according to claim 15, wherein the at least one torque control signal is a signal to the propulsion unit to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit (Equation 3.8 and Figure 301, disclosing assigning torque to a wheel if desired torque is outside min/max bounds)
Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko have at least one torque control signal is a signal to the propulsion unit to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit Ewin to keep each wheel within allowed traction bounds.


For Claim 17, Kaneko does not teach : The method according to claim 15, further comprising: receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal.
Ewin teaches: The method according to claim 15, further comprising: receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle(3.4, disclosing torque distribution strategy considering vehicle cornering.; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal(figure 12, disclosing distribution of torque based on traction and vehicle dynamics signals).

Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal as taught by Ewin to increase driving efficiency (4.2).


For Claim 18, Kaneko does not teach : The method according to claim 15, further comprising: receiving at least one NVH signal relating to one or more of a noise vibration and or 30	harshness characteristics of the vehicle; and the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one NVH signal,
Ewin teaches: The method according to claim 15, further comprising: receiving at least one NVH signal relating to one or more of a noise vibration and or 30harshness characteristics of the vehicle; and the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one NVH signal(vehicle Chapter 7, disclosing importance of observing noise with chassis accelerometers).
Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to receiving at least one NVH signal relating to one or more of a noise vibration and or 30harshness characteristics of the vehicle; and the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one NVH signal as taught by Ewin to ensure directional stability and performance of vehicle.


The section “optionally wherein the at least one of the at least one traction signal has greater influence in the determination of the traction torque range 35than the at least one of the at least one vehicle dynamics signal when present, the at least 301246-207 (JLRP10623US1) one of the at least one traction signal has greater influence in the determination of the traction torque range than the at least one of the at least one NVH signal, and the at least one of the at least one vehicle dynamics signal when present has greater influence in the determination of the traction torque range than the at least one of the at least one NVH 5signal” is not given any patentable weight as it is recited as an optional limitation.

For Claim 19; Kaneko does not teach: The method according to claim 17, wherein the at least one of the at least one traction signal has greater influence in the determination of the traction torque range than the at least one of the at least one vehicle dynamics signal.
Ewin teaches: Utilizing vehicle dynamic signals to determine traction torque (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal, and figure 12 disclosing consuming traction and vehicle dynamics signals for torque calculation).
As the objective of Kaneko is to maintain traction of moving vehicle, the traction signal from the wheel(s) will be most important in calculation of torque. Other vehicle dynamic signals may lead to torque calculation value that (if provided to wheel(s)) may cause loss of traction, the traction signal has to win arbitration from other signals. As Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include The method according to claim 17, wherein the at least one of the at least one traction signal has greater influence in the determination of the traction torque range than the at least one of the at least one vehicle dynamics signal.
For Claim 20, Kaneko discloses: A non-transitory computer readable medium storing a computer program comprising computer program instructions, that, when performed by one or more electronic processors, causes the method according to claim 15 to be performed(Kaneko [0019], disclosing vehicle motor control apparatus 19 front and rear motors 3-7 wheels 2FR, 2FL, 2RR and 2RL and vehicle 1).


Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Tang (U.S. 2014/0257613)

For Claim 7, Kaneko teaches: The controller according to claim 1, wherein the torque split module is configured to: determine a total power cost in dependence on an estimated power loss of the at least first and second propulsion units ([0019] disclosing of a battery control apparatus used to determine power required to generate torque by motors and adjust the value based on battery State Of Charge. Battery control module monitors battery SOC)   
Kaneko does no teach: within said at least first and second torque ranges. identify a minimum value of the determined total power cost, and determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost
Tang teaches: within said at least first and second torque ranges (Figure 8. [0047], disclosing calculation of power cost for primary and assist motor torque ranges) identify a minimum value of the determined total power cost, and determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost(figure 8. Steps 814-819 and [0049-0050], disclosing calculation of minimum power required by motor(s) to generate torque).
Kaneko and Tang are analogous arts because they are in the same field of endeavor i.e. Vehicle control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include minimum power required by motors to have the controller according to claim 1, wherein the torque split module is configured to: determine a total power cost in dependence on an estimated power loss of the at least first and second propulsion units within said at least first and second torque ranges, identify a minimum value of the determined total power cost, and determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost as taught by Tang in order to achieve maximum operating efficiency ([0045]).




Additionally it is obvious that calculation will be performed through the operational time of the vehicle as battery SOC will change while vehicle is operated.

For Claim 8, Kaneko does not teach: The controller according to claim 7, wherein the controller is further configured to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units.
Tang teaches: The controller according to claim 7, wherein the controller is further configured to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units (Figures 2 and 3 and [0028], disclosing power losses based on speed)
Kaneko and Tang are analogous arts because they are in the same field of endeavor i.e. Vehicle control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include power loss penalties to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units as taught by Tang to ensure total requested torque is delivered ([0057]).

For Claim 9, Kaneko teaches: The controller according to claim 8, wherein the at least first and second propulsion units each comprise an electric machine([0018], disclosing front and rear motors for propulsion), 

Kaneko does not teach: wherein the controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine, 


Tang teaches: controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine ([0057], disclosing compensation of power by motor 2 when motor 1 temperature rises). 
optionally wherein the controller is configured to determine when the operating temperature of each electric machine increases above one or more predetermined temperature thresholds ([0057], disclosing reduction in torque command if motor temperature exceeds a threshold).

Kaneko and Tang are analogous arts because they are in the same field of endeavor i.e. Vehicle control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include power loss penalties in dependence on an operating temperature of the associated electric machine as taught by Tang to ensure total requested torque is delivered ([0057]).  
The section “optionally wherein the controller is configured to determine when the operating temperature of each electric machine increases above one or more predetermined temperature threshold” is not given any patentable weight as it is recited as an optional limitation.

For Claim 10, Kaneko does not teach: The controller according to claim 8, wherein the total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units.  

Tang teaches: The controller according to claim 8, wherein the total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units([0057], disclosing calculation of power loss from propulsion units).  


Kaneko and Tang are analogous arts because they are in the same field of endeavor i.e. Vehicle control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units to adjust torque command requests.


For Claim 11, Kaneko does not teach: The controller according to claim 7, wherein the power loss of each of the at least first and second propulsion units is estimated in dependence on one or more of the following set: an operating temperature, an operating speed, and a motor torque.  

Tang teaches: The controller according to claim 7, wherein the power loss of each of the at least first and second propulsion units is estimated in dependence on one or more of the following set: an operating temperature, an operating speed, and a motor torque([0057], disclosing calculation of power loss from propulsion units).  

Kaneko and Tang are analogous arts because they are in the same field of endeavor i.e. Vehicle control systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include power loss of each of the at least first and second propulsion units is estimated in dependence on one or more of the following set: an operating temperature, an operating speed, and a motor torque as taught by Tang to calculate/command torque for each motor respective to its capability.

For Claim 12 Kaneko teaches: The controller according to claim 7, wherein the controller is further configured to estimate the power loss of each of the at least first and second propulsion units(([0019] disclosing of a battery control apparatus used to determine power required to generate torque by motors and adjust the value based on battery State Of Charge. Battery control module monitors battery SOC).
Kaneko does not teach: at a plurality of intervals within the determined first and second torque ranges.  
Tang teaches: within the determined first and second torque ranges (Figure 8. [0047], disclosing calculation of power cost for primary and assist motor torque ranges)
Duplication of function(s) performed by Kaneko does have any patentable weight. See MPEP 2144.04. Kaneko is performing power loss estimations. It would have been obvious to one having ordinary skill in the art to modify the traction control system of Kaneko to perform power loss estimations ‘at a plurality of intervals’. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify traction control system of Kaneko to have The controller according to claim 7, wherein the controller is further configured to estimate the power loss of each of the at least first and second propulsion units at a plurality of intervals within the determined first and second torque ranges as taught by Tang to get real time power estimation results.


Response to Arguments

Applicant notes that Ewin fails to cure the deficiencies of Kaneko because, for example, Ewin is specifically directed to traction control for independently driven wheels, not independently driven axles such as the front and rear axle recited by claim 1. Further, the portions of Ewin relied on by the Action merely teach that torque demand for a wheel may be constrained based on a maximum (and, in the equation, a minimum too) permissible torque for that wheel. Applicant notes that this provides no help to one having ordinary skill in the art to modify Kaneko such that a traction determination module may be used to determine a traction torque range for a propulsion unit. 
	Examiner respectfully disagrees. Claim 1 is primarily anticipated by Kaneko, and Kaneko teaches a front motor that delivers power to front wheels through a differential and a rear motor for delivering power to rear wheels ([0018] and figure 1, disclosing front motor 3, front wheels 2FL and 2FR, differential 5 and front axles 6FL and 6FR. And Rear motor 7, 2RL and 2RR, differential 10 and axles 6RL and 6RR. The layout is similar to claimed invention (Figure 1 of disclosure shown Front axle differential and rear axle differential). In both claimed invention and Kaneko, differentials are present for both front and rear motors to direct power to left and right wheels. Therefore Kaneko has a front axle and a rear axle. The labeling 6FL refers to axle end corresponding to wheel 2FL and 6FR refers to axle end for wheel 2FR, same is applicable to rear axle.  
With respect to Ewin’s art being directed toward traction control for independently driven wheels: Ewin’s teaching is not used to modify the drivetrain layout of Kaneko, instead it is used to modify Kaneko to introduce a minimum and maximum torque range. Equation 3.8 and figure 3.1 disclose maximum transmissible torque Tmax used by the controller to constrain the driver’s torque demand. Equation shows that torque T can be as high as Tmax or as low as –Tmax. 
	Therefore Kaneko modified through Ewin does teach defining a minimum and maximum torque range for vehicle with front and rear axles.

Applicant further notes: Additionally, operation of the claimed controller is based not just on the generation of this range but also its use by a torque shaping module in generating a suitable torque signal, e.g., the "torque shaping module" and "torque control signal" recited by claim 1. Applicant submits that there is simply no disclosure in either Kaneko or Ewin that would lead one having ordinary skill in the art to compare a proposed torque for a propulsion unit to a traction torque range for that propulsion unit, and further to cause the propulsion unit to generate the proposed torque if it is within the traction torque range 
Applicant further submits that Kaneko and Ewin both fail to teach or suggest the "torque shaping module" recited by independent claim 1.  
Examiner respectfully disagrees.
	Kaneko discloses in [0021] unnecessary torque fluctuation on the wheel not targeted for slip control is prevented or reduced. Torque shaping is the act of changing shape of torque to achieve good drivability. As Kaneko performs slip control to target wheel(s), it eliminates or reduces fluctuations in non-target wheels. The result is torque with a smoother shape, hence Kaneko teaches torque shaping.
	Applicant notes that Kaneko and Tang do not disclose torque shaping module. Examiner disagrees as cited above. Examiner refers to equation 3.1 in Ewin that is used to determine torque range. The equation defines boundaries for min-max torque and through the equation, torque is determined. Examiner interprets ‘traction determination module’ as one of programs in ECU to perform the function as recited in 112(f). Therefore Kaneko modified through Ewin teaches a traction determination module.
	Therefore rejection of independent claims 1 and 15, and dependent claims is maintained.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669